Title: From George Washington to William Thornton, 29 September 1799
From: Washington, George
To: Thornton, William



Dear Sir,
Mount Vernon 29th Septr 1799.

Your letter of the 24th instant, enclosing a note from Mr Blagden, came to my hands on thursday last; the next day I sent up to Alexandria to see if a Painter could be had to execute the Painting of my houses in the City, and on what terms.
The principal Painters in that place, Messrs McLeod & Lumley, promised (one or the other of them) to repair to the buildings the next day (yesterday) and tomorrow to furnish me with an estimate of what they will do the work for, and thereby enable me to give a decisive answer to the proposal mentioned in your letter.
In the meantime, if no material inconvenience would result from the measure, I hope Mr Blagden will not remove the Scaf-fold.

Particularly, as the Painting shall be (of the windows & Cornice I mean) set about immediately after receiving the expected information, by some one or other. I am Dear Sir—Yr Obedt & obliged

Go: Washington

